Case 1:19-mc-00252-CM Document1 Filed 05/10/19 Page 1of5
mire VO ses DISTRICT COURT 7 0 MIS C 6)
SOUTHERN DISTRICT OF NEW YORK ~ @& ye

Standing Order: M10-468

 

In Re: Application for Exemption from
Electronic Public Access Fees by
DR. RYAN HUBERT . ORDER

 

 

PACER FEE EXEMPTION ORDER

  
 

This matter is before the court upon the application and request by Dr. Ryan Hiibegt

B02 GL AYA

Applicant”) for exemption from the fees imposed by the Electronic Public Access Fee Sch&d

adopted by the Judicial Conference of the United States Courts.

The Court finds that, based upon the applicant’s letter request received May 6, 2019 and
the previous application dated April 17, 2018 describing the proposed use, the Applicant has
demonstrated that an exemption is necessary to avoid unreasonable burdens and to promote

public access to information.

Accordingly, the Applicant shall be exempt from the payment of fees for access via
PACER to the electronic case files maintained in this Court, to the extent such use is incurred in
connection with the project described in the attached application. The Applicant shall not be
exempt from the payment of fees incurred in connection with other uses of the PACER system in

this Court. Additionally, the following limitations apply:

1. This fee exemption applies only to the Applicant and is valid only for the purposes

stated above.

2. This fee exemption applies only to the electronic case files of this Court that are

available through the PACER system;
Case 1:19-mc-00252-CM Document1 Filed 05/10/19 Page 2 of 5

3. By accepting this exemption, the Applicant agrees not to sell for profit any data

obtained as a result of receiving this exemption,

4. The Applicant is prohibited from transferring any data obtained as a result of

receiving this exemption, including redistribution via internet-based databases.

5. This exemption is valid nunc pro tunc from May 1, 2019 through November 30,

2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this

Order shall be sent to the PACER Service Center.

Dated: New, York, New York
AMAA; , 2019
7

SO ton eo | 74 1

Colleen McMahon, Chief Judge
United States District Court
Southern District of New York

 
Case 1:19-mc-00252-CM Document1 Filed 05/10/19 Page 3 of 5
UNIVERSITY OF CALIFORNIA, DAVIS

 

BERKELEY « DAVIS * IRVINE * LOS ANGELES *« MERCED + RIVERSIDE. « SAN DIEGO + SAN FRANCISCO SANTA BARBARA * SANTA CRUZ

 

 

Department. of Political Science
University of California, Davis
Kerr Hall 469
One Shields Avenue
Davis, CA 95616

Ruby J. Krajick

Clerk of Court

Southern District of New York

United States District Court

500 Pearl Street

New York, NY 10007-1312
Dear Clerk Krajick:

I write to request a three month extension of the PACER fee waiver that I received from the Court
pursuant to an Order signed by Chief Judge Colleen McMahon on May 1, 2018.

I request the extension to complete research described in my initial request to the Court. I include copies
of my initial request and the Court’s order for your reference.

Please feel free to contact me by phone or email, which are listed below. My PACER account number is

5470292 and my username is rhubert18. I look forward to hearing from you.

Sincerely,

Fegpu Hiibert

Assistant Professor

Email: rhubert@ucdavis.edu
Cell: 646-288-2933

May -62019

, oe OE
» Case 1:19-mc-00252-CM Document1 Filed 05/10/19 Page 4 of 4 ‘

3 ca
Lokas ements, een
te *

UNITED STATES DISTRICT COURT ] 8 MIS Y Lg
SOUTHERN DISTRICT OF NEW YORK — ) l 76

 

“3°

le Standing Order: M10-468
In Re: Application for Exemption from
Electronic Public Access Fees for
DR. RYAN HUBERT

 

 

PACER FEE EXEMPTION ORDER

The Court received an application by Dr. Ryan Hiibert (the “Applicant”), for exemption from the
fees imposed by the Electronic Public Access Fee Schedule adopted by the Judicial Conference of the

United States Courts.
The Court finds, based upon the letter dated April 17, 2018 describing the proposed use that the

Applicant has demonstrated that an exemption is necessary in order to avoid unreasonable burdens and to

promote public access to information.

Accordingly, the Applicant shall be exempt from the payment of fees for access via PACER to
the electronic case files maintained in this Court, to the extent such use is incurred in connection with the
project described in the attached letter and application. The Applicant shall not be exempt from the
payment of fees incurred in connection with other uses of the PACER system in this Court.

Additionally, the following limitations apply:

1, This fee exemption applies only to the Applicant, and is valid only for the purposes stated
above.

2. This fee exemption applies only to the electronic case files of this Court that are available
through the PACER system;

3. By accepting this exemption, the Applicant agrees not to sell for profit any data obtained as a
result of receiving this exemption.

4, This exemption is valid from the date of this order through April 30, 2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this Order
shail be sent to the PACER Service Center.

Dated: New York, New York
kay 2018

    

“fine LAK

Colleen McMahon, Chief Judge
United States District Court
Southern District of New York

 
Case 1:19-mc-00252-CM Document1 Filed 05/10/19 Page 5of5
UNIVERSITY OF CALIFORNIA, DAVIS

COPY

 

BERKELEY + DAVIS + IRVINE * LOS ANGELES « MERCED « RIVERSIDE * SAN DIEGO « SAN FRANCISCO

 

SANTA BARBARA * SANTA CRUZ

 

Department of Political Science
University of California, Davis
Kerr Hall 469

One Shields Avenue

Davis, CA 95616

April 17, 2018

Ruby J. Krajick

Clerk of Court

Southern District of New York
United States District Court
500 Pearl Street

New York, NY 10007-1312

Dear Clerk Krajick:

I write to request an exemption from PACER user fees in aid of my research in accordance with
28 U.S.C. $1930 and the Federal Judicial Center’s Electronic Public Access Fee Schedule.

I am an individual researcher with a full-time appointment in the academic faculty of the University of
California at Davis. I have been conducting research on judicial decision making by analyzing federal
circuit court docket sheets. I would like to expand my project to include the U.S. District Court for the
Southern District of New York. I suspect that much of the current research on judicial decision making is
inaccurate because it focuses only on written, published appellate opinions. With access to district court
docket sheets, I hope to be able to understand and demonstrate the difficulty of relying on current
academic datasets and to question some recent findings in the legal literature.

I would also like to download a random sample of briefs and corresponding opinions for purposes of
verifying the quality of other datasets that are not drawn directly from PACER. Current collections of
briefs are not random samples, and pose a host of problems for academic research. With this random
sample, I hope to better understand the relationship between advocacy and outcome.

This request, and any data I access as a result, is related solely to my academic research. Moreover, I
comply fully with the highest data security protocols required and recommended by the University of
California at Davis.

Please feel free to contact me by phone or email, which are listed below. My PACER account number is
5470292 and my username is rhubert18. I look forward to hearing from you.

Sincerely,

Dr. Ryan Hiibert

Assistant Professor

Email: rhubert@ucdavis.edu
Cell: 646-288-2933
